Case 2:20-cv-00868-JAK-MAA Document 11 Filed 09/24/20 Page 1 of 1 Page ID #:125



   1
   2                                                            JS-6
   3
   4
   5
   6
   7
   8                        UNITED STATES DISTRICT COURT
   9                      CENTRAL DISTRICT OF CALIFORNIA
  10
  11   DANNY ESPINO,                            Case No. 2:20-cv-00868-JAK-MAA
  12
                           Petitioner,          JUDGMENT
  13
  14          v.

  15   J. PICKETT,
  16
                           Respondent.
  17
  18
  19         Pursuant to the Order Dismissing Petition and Dismissing Action Without
  20   Prejudice filed herewith,
  21         IT IS ORDERED AND ADJUDGED that the Petition is DISMISSED and
  22   the action is DISMISSED without prejudice.
  23
  24   DATED: September 24, 2020
  25
  26                                     ____________________________________
                                         JOHN A. KRONSTADT
  27                                     UNITED STATES DISTRICT JUDGE
  28
